Citation Nr: 0529289	
Decision Date: 11/02/05    Archive Date: 11/14/05	

DOCKET NO.  00-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
postoperative meniscectomy of the left knee, currently 
evaluated at 10 percent. 

2.  Entitlement to an increased evaluation for arthritis of 
the left knee, currently evaluated at 10 percent. 

3.  Entitlement to an increased evaluation for residuals of a 
postoperative meniscectomy of the right knee, currently 
evaluated at 10 percent. 

4.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated at 10 percent. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in New York, New 
York, that denied the benefits sought on appeal.  The 
veteran, who had active service from July 1973 to January 
1976, appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  

The Board notes that at the veteran's hearing before the BVA 
at the RO he testified that he was unemployed and appears to 
suggest that he was unemployed as a result of his service-
connected bilateral knee disabilities.  Transcript at 5.  
This testimony raises the possibility that the veteran 
intended to file a claim for total evaluation based on 
individual unemployability due to his service-connected 
bilateral knee disabilities.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (Holding that once a veteran 
submits evidence of a medical disability and submits a claim 
for an increased disability rating with evidence of 
unemployability, VA must consider a claim for a total rating 
based on individual unemployability).  

Consequently, this matter is referred to the RO for 
clarification and appropriate action.  



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  More 
specifically, the Board is of the opinion that the veteran 
should be afforded an additional VA examination in order to 
assess the severity of his bilateral knee disabilities.  

The veteran testified in August 2005 that his knees were 
worse since his March 2004 VA examination.  In addition, a 
review of the March 2004 examination report indicates that 
the claims file was not available for the examiner to review 
either before, during or following the VA examination.  
However, it is essential, both in the examination and the 
evaluation of a disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1.  Furthermore, 
after reviewing the clinical findings of the examination the 
Board is of the opinion that more comprehensive clinical 
findings are necessary to evaluate the severity of the 
veteran's disability. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder). 

For example, the examiner who performed the March 2004 VA 
examination indicated that the veteran experienced bilateral 
knee pain upon passive range of motion of the knees, he did 
not specify at what point the veteran experienced the onset 
of pain.  Furthermore, while the examiner indicated that upon 
repetitive motion of both knees the veteran experienced pain 
and was not able to tolerate that type of movement, the 
examiner did not specify either at what point the veteran was 
unable to tolerate that type of movement or describe the 
functional limitations of the veteran's knee following that 
repetitive motion, for example the degree of additional 
limitation of motion present following repetitive motion.  
This is contrary to the guidance provided in the case of 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) which states 
that "the medical examiner must be asked to express an 
opinion on whether pain could significantly limit functional 
ability during flare-ups or when the [knee] is used 
repeatedly over a period of time."  The Court also stated 
that these determinations should, if feasible, be portrayed 
in terms of the degree of additional range of motion laws due 
to pain on use or during flare-ups.  

Furthermore, while the examiner did indicate that the muscle 
strength was 5/5 in both lower extremities, the examiner did 
not comment as to whether there was any weakness or 
incoordination following the repetitive motion that the 
veteran was unable to tolerate, or whether there was any 
other functional impairment, such as an altered gait, 
following that repetitive motion.  Therefore, the veteran 
should be afforded an additional VA examination to more fully 
delineate the severity of the veteran's bilateral knee 
disability.  

It also appears that the veteran receives VA treatment for 
his knee disorders.  As such, it is likely that there are 
additional VA treatment records that have been generated 
since the March 2004 VA examination.  Since the case is being 
returned to the RO for an additional VA examination, the RO 
will have an opportunity to obtain and associate any 
additional treatment records with the claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
further development of the case is necessary.  This case is 
being returned to the RO via the Appeals Management Center in 
Washington, D.C., and the veteran will be notified when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The veteran should be contacted and 
be asked to specify whether he has 
received treatment for his knees since 
the date of the March 2004 VA 
examination, and if so, to specify where 
and when he received such treatment.  If 
the veteran indicates that he has 
received pertinent treatment, the RO 
should obtain and associate those records 
with the claims file.  


2.  The veteran should be afforded an 
examination of his knees in order to 
ascertain the severity of his bilateral 
knee disabilities.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished and the examiner is 
requested to report complaints and 
clinical manifestations in detail.  In 
accordance with the guidance from the 
Court in DeLuca, the examiner is further 
requested to comment on the presence or 
absence of flare-ups of pain, weakness, 
excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion, and if 
possible, specify the additional degrees 
of limitation of motion.  If the veteran 
is found to be unable to tolerate 
repetitive motion of the knees, as 
indicated at the time of prior March 2004 
VA examination, the examiner should 
specify at what point the veteran was 
unable to tolerate that type of movement 
and whether attempts at repetitive motion 
produced weakness, incoordination or 
additional limitation of motion or any 
other functional impairment of the knees.  

The examiner should state a clear 
rationale for all opinions, and copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinions as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

